Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 18, 2022 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-9,12-13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2014123443A (Kawasawa) in further in view of US20050271941A1 (Bushong)


Regarding claim 1, Kawasawa teaches an alkaline battery separator used for various alkaline batteries such as an alkaline manganese battery, a silver oxide battery, a mercury battery, and an air zinc battery, and an alkaline battery using the separator [p. 1 lines 10-12].
comprising: a positive electrode active material; a negative electrode active material; an aqueous alkaline electrolyte solution; and a separator suitable separating the positive electrode active material and the negative electrode active material from each other [p. 4 line 30-32], the separator contacting the aqueous alkaline electrolyte solution, wherein the separator comprises: a base layer formed only of alkali-resistant fibers [p. 2 lines 56-60]; wherein the alkali-resistant fibers in the base layer comprise 10 to 100% by mass of alkali-resistant cellulose fibers [p. 2 line 57 - α cellulose at least 90%, which falls within the recited ranges]. The ranges taught by Kawasawa fall within the claimed ranges as recited, therefore teach the claimed ranges.

Bushong teaches an alkaline electrochemical cell [0011]. Bushong teaches the separator comprises a non-fibrous alkali resistant resin layer and alkali resistant resin layer comprising an alkali-resistant resin in a range of from 0.1 to 25 g/m2 [0182-0184; 0225- wherein the PVA is greater than 5 g/m2 which overlaps with the claimed range].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kasawa and incorporate the non-fibrous alkali resistant resin layer and the coating amount as taught by Bushong as doing so would produce a battery with improved shelf life and the PVA material was determined to be a suitable material for use in effectively limiting the migration of anode-fouling species as described herein [0185, 0279].
In addition, Bushong teaches that depending on the difference between the pH value of the bulk electrolyte and the pH value of the electrolyte retained in the separator, the thickness of a film separator may be selectively optimized to effectively limit the migration of anode-fouling soluble species [0183]; which further supports that the claimed ranges are anticipated by Bushong.
Regarding claim 2, Kawasawa teaches wherein the alkali- resistant fibers in the base layer further comprise alkali-resistant synthetic fibers [p. 2 line 59-60].

Regarding claim 3, modified Kawasawa teaches wherein the alkali- resistant resin in the alkali-resistant resin layer comprises polyvinyl alcohol, polyethylene, and/or polypropylene [Bushong 0182; polyvinyl alcohol polypropylene, polyethylene]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kasawa and incorporate the non-fibrous alkali resistant resin layer comprising PVA as taught by Bushong as doing so would produce a battery with improved shelf life and the 
Regarding claim 6, Kawasawa teaches wherein the alkali- resistant cellulose fibers have a CSF value according to JIS P 8121 in a range of from 500 to 0 mL [p. 7 line 45 example 3; 500 mL].
Regarding claim 7, Kawasawa teaches which is an alkaline manganese battery, a nickel zinc battery, a silver oxide battery, or an air-zinc battery [p. 1 lines 10-12 teaches a manganese battery, a silver oxide battery, or an air-zinc battery].

Regarding claim 8, modified Kawasawa teaches wherein the alkali- resistant resin in the alkali-resistant resin layer comprises polyvinyl alcohol, polyethylene, and/or polypropylene [Bushong 0182]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kasawa and incorporate the non-fibrous alkali resistant resin layer comprising PVA as taught by Bushong as doing so would produce a battery with improved shelf life and the PVA material was determined to be a suitable material for use in effectively limiting the migration of anode-fouling species as described herein [0185, 0279].
Regarding claim 9, Kawasawa teaches wherein the base layer is a nonwoven fabric that has a thickness of 15 to 130 µm [p.3 line 10].
Regarding claim 12, Kawasawa teaches wherein the base layer further comprises alkali-resistant synthetic fibers, and wherein the alkali-resistant cellulose fibers and the synthetic fibers make out 100% of the mass of the base layer [p. 4 line 50-51].
Regarding claim 13, Kawasawa teaches wherein the alkali- resistant cellulose fibers comprise mercerized pulp [p. 3 lines 5-6].
Regarding claim 15, Kawasawa teaches wherein the alkali-resistant cellulose fibers in the base layer are mercerized pulp fibers [p. 3 lines 5-6].
Regarding claim 16, Kawasawa teaches the alkali-resistant cellulose fibers have a CSF value according to JIS P 8121 in a range of from 500 to 100 mL [p. 7 line 45 example 3; 500mL].
Regarding claim 17, modified Kawasawa wherein the alkali-resistant resin in the alkali- resistant resin layer comprises polyvinyl alcohol [0182]. 

Regarding claim 18, modified Kawasawa wherein the alkali-resistant resin in the alkali- resistant resin layer comprises polyethylene [0182].
Regarding claim 19, modified Kawasawa wherein the alkali-resistant resin in the alkali- resistant resin layer comprises polypropylene [0182].



Claims 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2014123443A (Kawasawa) in further in view of US20050271941A1 (Bushong) and US20120156563A1 (Kobayashi)
Regarding claim 4, Kawasawa in view of Bushong are silent with respect to wherein the alkali- resistant resin layer further comprises polycarboxylic acid in a range of from 2 to 90% by mass. Kobayashi teaches a resin coating for a lithium ion secondary cell [0012]. Kobayashi teaches the use of polyacrylic acid [0057], i.e. a type of polycarboxylic acid as defined in the instant specification [0030]. Kobayashi further teaches that a range of 1 to 40 parts by mass [0058 and falls within the claimed range comprises 2 to 90% by mass of polycarboxylic acid]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawasawa in view of Kobayashi as doing so would provide strength and adhesiveness to the substrate [0058]. 
Regarding claim 20, modified Kawasawa teaches wherein the polycarboxylic acid comprises. optionally in salt form. polyacrvlic acid, polymethacrvlic acid, a styrene maleic anhydride copolymer, or a mixture thereof [Kobayashi 0052]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawasawa in view of Kobayashi as doing so would provide strength and adhesiveness to the substrate [0058]. 



Claims 5, 10-11 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2014123443A (Kawasawa) in further in view of US20050271941A1 (Bushong) and US20060014080A1 (Kubo)
Regarding claim 5, Kawasawa teaches wherein the base layer is a single-layer nonwoven fabric having a thickness of 15 to 130 µm [p.3 line 10; teaches the separator has a thickness of 50 µm to 120 µm, which falls within the recited ranges.] It is noted, that Kawasawa teaches the base layer of the separator to be the only component of the separator, thus it is a reasonable interpretation that the thickness taught by Kawasawa is the thickness of the base layer as claimed. Kawasawa is silent with respect the density of 0.25 to 0.85 g/cm3. Kubo teaches a separator and is made of alkali-resistant cellulose fibers [abs] and teaches the density to be between 0.51g/m3 and 0.76 g/m3 [0138], which falls within the claimed ranges. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawasawa to further use the density taught by Kubo, as Kubo teaches the shortage is prevented in the battery [0138].

Regarding claim 10, Kawasawa is silent with respect to wherein the base layer has a density in a range of from 0.25 to 0.85 g/cm3. Kubo teaches a separator and is made of alkali-
Regarding claim 11, Kawasawa is silent with respect to wherein the base layer has a density in a range of from 0.25 to 0.90 g/cm3. Kubo teaches the density to be between 0.51g/m3 and 0.76 g/m3 [0138], which falls within the claimed ranges. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawasawa to further use the density taught by Kubo, as Kubo teaches the shortage is prevented in the battery [0138].
Regarding claim 14, Kawasawa is silent with respect to wherein the alkali-resistant cellulose fibers at least partially have a crystal structure of cellulose II. Kubo teaches a separator and is made of alkali-resistant cellulose fibers at least partially have a crystal structure of cellulose II [abs; 0036]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawasawa to further use the cellulose II fibers taught by Kubo as Kubo discloses this can prevent internal shortage in alkaline batteries [0006].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.G./Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729